Not for Publication in West's Federal Reporter
                Citation Limited Pursuant to 1st Cir. Loc. R. 32.3

           United States Court of Appeals
                         For the First Circuit

No. 04-1599

                    PAJTIM MANA AND VIOLETA MANA,
                             Petitioners,

                                       v.

                ALBERTO GONZÁLES, Attorney General,*
                            Respondent.


                  PETITION FOR REVIEW OF AN ORDER
                OF THE BOARD OF IMMIGRATION APPEALS


                                    Before

              Selya, Lynch, and Lipez, Circuit Judges.



     Desmond P. FitzGerald and FitzGerald & Co., LLC on brief for
petitioners.
     Peter D. Keisler, Assistant Attorney General, Civil Division,
Terri J. Scadron, Assistant Director, Office of Immigration
Litigation, and Stacy S. Paddock, Attorney, Office of Immigration
Litigation, on brief for respondent.



                                May 11, 2005




     *
      Alberto Gonzáles was sworn             in as United States Attorney
General on February 3, 2005.                We have therefore substituted
Attorney General Gonzáles for John          Ashcroft as the respondent. See
Fed. R. Civ. P. 25(d)(1); Fed. R.           App. P. 43(c)(2)
           Per Curiam. Petitioners Pajtim and Violeta Mana, natives

of Albania, seek review of a Board of Immigration Appeals ("BIA")

decision   affirming    an   Immigration    Judge's   denial    of    their

application for asylum and withholding of removal. For the reasons

explained below, the petition for review of the BIA's order denying

asylum and withholding of removal is dismissed as untimely. To the

extent   that   the   petitioners   also   seek   review   of   the   BIA's

subsequent order denying reconsideration, that order is affirmed.

                                    I.

           Petitioner Pajtim Mana is a member of the Albanian

Democratic Party who asserts that he was threatened and assaulted

while living in Albania between 1993 and 1997 as a result of his

political beliefs and his role in disarming the former Communist

government.     In late 1997, Pajtim and his wife Violeta sent their

son to live with relatives in Greece, where their daughter also now

resides.   The petitioners stayed behind in Albania.       During a trip

to Greece in December 1999, they obtained visas to travel to the

United States.     The Manas then returned to Albania, making three

more trips in and out of the country before they departed for the

United States in October 2000.       They entered the United States on

October 31, 2000 as nonimmigrant visitors with permission to remain

until April 30, 2001.




                                    -2-
           The    petitioners   applied     for    political      asylum   and

withholding of removal2 in July 2001, prompting the Immigration and

Naturalization    Service   ("INS")3   to    issue   a   Notice    to   Appear

charging them with removability under 8 U.S.C. § 1227(a)(1)(B) for

remaining in the United States for longer than permitted.               Having

conceded removability, the petitioners presented their asylum claim

to an Immigration Judge ("IJ") on November 8, 2002.               In an oral

decision at the conclusion of the proceeding, the IJ found that

Pajtim "has failed to establish any effective basis for fearing

harm in Albania at this time."      The IJ emphasized that regardless

of whether Pajtim had been persecuted before 1997, he then remained

in his home village in Albania without incident for more than three

years before departing for the United States.              The IJ therefore

denied   both    Pajtim's   application     for   asylum   and    his   wife's

derivative application, and ordered them removed to Albania.4




     2
      Pajtim Mana is the lead petitioner in this case.              His wife,
Violeta Mana, filed a derivative application.
     3
      In March 2003, the relevant functions of the INS were
transferred to the Department of Homeland Security and reorganized
as the Bureau of Immigration and Customs Enforcement ("BICE"). For
simplicity we refer to the agency throughout this opinion as the
INS.
     4
      Although the government did not oppose voluntary departure,
the IJ concluded that the petitioners were ineligible because they
were not physically present in the United States for more than a
year before they were placed in removal proceedings. See 8 U.S.C.
§ 1229c(b). The petitioners have not challenged this ruling.

                                   -3-
          The petitioners appealed the IJ's decision to the BIA,

which summarily affirmed on February 5, 2004.        The petitioners did

not file a timely petition for review of the BIA's decision in this

court.    They   did,   however,    file     a   timely   motion   seeking

reconsideration by the BIA, arguing that the BIA erred in giving

the case only a "cursory review" and that, instead, it should have

been reviewed by a three-member panel. See 8 C.F.R. § 1003.1(e)(4)

(2004) (describing procedure for affirmance without opinion);          id.

§ 1003.1(e)(6) (describing circumstances in which cases may be

reviewed by a three-member panel).         The BIA denied the motion to

reconsider on April 7, 2004, finding that the petitioners had "not

demonstrated any error in our decision of February 5, 2004."           The

BIA also noted that motions to reconsider based solely on the

argument that the prior appeal should have been reviewed by a

three-member panel rather than by summary affirmance are barred by

8 C.F.R. § 1003.2(b)(3).5   The petitioners timely appealed from the

BIA's April 7, 2004 denial of the motion to reconsider.

                                   II.

          Petitions for review of a BIA order "must be filed not

later than 30 days after the date of the final order of removal."

8 U.S.C. § 1252(b)(1) (2004). This requirement of timely filing is


     5
      8 C.F.R. § 1003.2(b)(3) provides that "[a] motion to
reconsider based solely on an argument that the case should not
have been affirmed without opinion by a single Board Member, or by
a three-Member panel, is barred."


                                   -4-
jurisdictional.    See Ven v. Ashcroft, 386 F.3d 357, 359 (1st Cir.

2004).   The BIA's February 5, 2004 order affirming the IJ's denial

of asylum was a final order of removal triggering the thirty-day

appeals period, and that period was not tolled by the motion to

reconsider.   See id. at 359-60; see also Nascimento v. I.N.S., 274

F.3d 26, 28 (1st Cir. 2001) (explaining that the thirty-day period

"runs from the date of the BIA's affirmance of the Immigration

Judge's order, not from the BIA's denial of reconsideration"). The

petitioners did not file the present appeal until May 6, 2004,

which is within thirty days of the BIA's April 7, 2004 decision

denying the motion to reconsider but more than thirty days after

the BIA's February 5, 2004 decision affirming the underlying

deportation order.

           We therefore lack jurisdiction to review the denial of

asylum and withholding, the focus of the petitioners' brief.    The

only issue properly before us on appeal is whether the BIA abused

its discretion in denying the motion for reconsideration.6     Ven,

386 F.3d at 360.   The petitioners have advanced no argument before

us that would warrant overturning the BIA's denial of their motion

under the deferential abuse of discretion standard. In fact, their

brief is entirely silent on this point.


     6
      The petitioners also request that we remand to the IJ to
allow them to present a claim for relief under the Convention
Against Torture (CAT). Because they offer no argument in support
of this summary request, we consider the argument waived.    See
Makhoul v. Ashcroft, 387 F.3d 75, 82 (1st Cir. 2004).

                                 -5-
          We therefore affirm the BIA's denial of the Manas' motion

to reconsider and dismiss their appeal of the BIA's denial of

asylum for lack of jurisdiction.




                               -6-